Citation Nr: 0923708	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  05-24 319	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for confusion and 
dizziness, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

2.  Entitlement to service connection for a herniated disc at 
L5-S1, and leg pain, to include as due to undiagnosed illness 
or other qualifying chronic disability, pursuant to 38 U.S.C. 
§ 1117.

3.  Entitlement to service connection for neck pain, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection for coldness, tingling 
and numbness of the hands, to include as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
left arm pain, to include as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C. 
§ 1117, and if so, whether the claim should be granted.

6.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
numbness of the face, to include as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117, and if so, whether the claim should be 
granted.

7.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for an 
unspecified chest disability, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, and if so, whether the claim 
should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to 
August 1991, including service in southwest Asia from August 
17, 1990 to March 18, 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the RO in 
Huntington, West Virginia.

Although the Veteran requested a local RO hearing on his 
substantive appeal document, he withdrew that request 
(through his representative) in December 2005.

The Board observes that in the April 2004 rating decision the 
RO also denied a claim for service connection for diarrhea, 
and a claim for service connection for urinary frequency.  
The Veteran expressed his disagreement as to those matters as 
well.  However, in a November 2007 rating decision, the RO 
granted service connection for diarrhea.  This represents the 
complete benefit sought on appeal.  

Regarding urinary frequency, in the July 2005 VA Form 9, the 
Veteran stated that there had been a mistake with respect to 
urinary frequency, and that he did not have this condition.  
He indicated that he may have a urinary tract infection 
instead.  The RO has not adjudicated a claim for a urinary 
tract infection.  Accordingly, the claim for service 
connection for frequent urination is considered withdrawn, 
and a claim for service connection for a urinary tract 
infection is referred back to the RO for appropriate action.

The Board notes that the RO addressed the claims for service 
connection for left arm pain, facial numbness, and chest 
disability, on the merits.  However, regardless of the RO's 
actions, the Board has a legal duty under 38 U.S.C.A. §§ 
5108, 7104 (West 2002) to address the question of whether new 
and material evidence has been received to reopen the claims 
for service connection.  That matter goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996).  Accordingly, the Board has 
characterized those matters as petitions to reopen.

In so doing, the Board has considered the recent decision of 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. 
Cir. 2008).  In that decision, the Federal Circuit held that 
a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 
1996).  In this case, there is no diagnosis for any of the 
claimed conditions.  However, the symptomatology reported by 
the Veteran is essentially the same as that reported by him, 
and adjudicated by the RO, previously.  Therefore, with 
respect to these claims, there is not a different diagnosed 
disease or injury. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For reasons that will now be addressed, the Board has 
determined that additional action by the RO is needed in this 
case.  

The most recent adjudication of the issues remaining on 
appeal was in November 2007.  Since that time, additional 
evidence that is potentially pertinent to all appealed claims 
has been identified by the Veteran, but has not been 
obtained.  In a VA Form 21-4142 submitted by the Veteran in 
March 2009, the Veteran identified ongoing treatment for 
pain, and for his heart, at the Huntington VA Medical Center.  
Also, in an attached VA Form 21-4138, he stated that he had 
more doctors' appointments to attend.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

In addition, the Board notes that three of the claims on 
appeal were previously denied by the RO, and now involve 
petitions to reopen based on new and material evidence.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  With respect 
to a request to reopen a previously denied claim, a claimant 
must be notified of both what is needed to reopen the claim 
and what is needed to establish the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In this case, the notice provided by the RO did not 
address the chest claim at all, and did not inform the 
Veteran of the basis for the previous denial with respect to 
the claims involving left arm pain, and numbness of the face.  

Also with respect to the chest claim, the Board notes that 
the claim was denied in the April 2000 rating decision on a 
direct basis.  The Veteran has subsequently contented that he 
has a heart arrhythmia that is secondary to his service-
connected posttraumatic stress disorder.  While, the United 
States Court of Appeals for Veterans Claims has held that 
basing a claim for service connection on a new theory of 
etiology does not constitute a new claim, (see Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997)), if the RO determines 
that the claim should be reopened based on the receipt of new 
and material evidence, the Veteran's secondary service 
connection theory of etiology should be addressed.  

Finally, the Board notes that, irrespective of the Veteran's 
contention that his claims are a result of undiagnosed 
disability due to his service in southwest Asia during the 
Gulf War (under 38 C.F.R. § 3.317 (2008)), the service 
treatment records document treatment for low back pain (March 
1988), dizziness and blackouts (March 1990), a burn to the 
left hand (April 1987), and memory loss (March 1990) during 
service, and the post-service records include current 
diagnoses regarding the lumbar and cervical spine, as well as 
competent evidence of current symptomatology associated with 
sensory impairment of the left hand, memory loss, and 
dizziness.  However, the record does not contain a medical 
opinion regarding whether any of these current disabilities 
are related to treatment in service on a direct basis (under 
38 C.F.R. § 3.303(2008)).  

Regarding direct service connection claims under 38 C.F.R. 
§ 3.303, the VCAA and its implementing laws and regulations 
provide, generally, that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an injury or disease in 
service; (C) indicates that the claimed disability or 
symptoms may be associated with the established injury, or 
disease in service or with another service-connected 
disability, but (D) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4).

The threshold for finding that there "may" be a nexus 
between current disability or persistent or recurrent 
symptoms of disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79 at 83 (2006).

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 at 83 (2006).

In this case, with respect to the claims for service 
connection for confusion and dizziness, a herniated disc at 
L5-S1, with leg pain, neck pain, and for coldness, tingling 
and numbness of the hands, the criteria for obtaining a 
medical opinion have been met.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should send the 
Veteran a letter requesting him to provide 
any outstanding evidence pertaining to 
treatment or evaluation of the claimed 
disabilities during the period of this 
claim, or the identifying information and 
any necessary authorization to enable VA 
to obtain such records on his behalf.  
Regarding the petitions to reopen, the 
letter should comply with the provisions 
of Kent, discussed above. 

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the Veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the Veteran should be afforded 
an examination by an appropriate 
physician, at a VA medical facility.  The 
examination should conform to the 
guidelines for conducting Gulf War 
examinations set forth in the Under 
Secretary for Health's Information Letter, 
dated April 28, 1998 (IL 10-98- 010).  The 
purpose of the examination is to obtain 
information as to the nature and etiology 
of claimed dizziness and confusion, back 
pain, neck pain, and coldness, tingling, 
and numbness of the hands.  The entire 
claims file, to include a complete copy of 
this REMAND, must be provided to the 
physician designated to examine the 
Veteran, and the examination report should 
reflect consideration of the Veteran's 
documented medical history and assertions.  
All necessary tests, studies, and 
consultations should be accomplished (with 
all results made available to the examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

a.  The examiner should note and detail 
all reported symptoms of dizziness and 
confusion, back pain, neck pain, and 
coldness, tingling, and numbness of the 
hands.  The examiner should conduct a 
comprehensive general medical examination, 
and provide details about the onset, 
frequency, duration, and severity of all 
symptoms and state what precipitates and 
what relieves them.

b.  The examiner should list all diagnosed 
conditions and state which symptoms are 
associated with each condition.  If any 
symptoms (dizziness and confusion, back 
pain, neck pain, and coldness, tingling, 
and numbness of the hands) are associated 
with diagnosed conditions, additional 
specialist examinations for diagnostic 
purposes are not needed in regard to those 
symptoms.

c.  If any symptoms are objectively 
confirmed, but cannot be associated with a 
diagnosed condition, a specialist 
examination should be obtained.  The 
primary examiner should provide the 
specialist with all examination reports 
and test results, specify the relevant 
symptoms that have not been attributed to 
a known clinical diagnosis and request 
that the specialist determine which of 
these, if any, can be attributed in this 
Veteran to a known clinical diagnosis and 
which, if any, cannot be attributed in 
this Veteran to a known clinical 
diagnosis.

d.  For each disability that is 
attributable to a known diagnosis, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the diagnosed disability 
was incurred in or aggravated by service.

e.  Each examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached (to include citation to specific 
evidence and/or medical authority, as 
appropriate) in a printed (typewritten) 
report.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted. 

5.  Then, the RO or the AMC should 
readjudicate each claim on appeal.  If the 
claim for service connection for chest 
disability is reopened, the RO or the AMC 
should address the Veteran's secondary 
service connection theory of etiology, in 
addition to direct service connection.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


